Citation Nr: 0403726	
Decision Date: 02/09/04    Archive Date: 02/23/04	

DOCKET NO.  97-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board remanded the appeal in August 2002 and March 2003.


FINDINGS OF FACT

1.  The veteran does not currently have bilateral hearing 
loss disability for VA purposes.

2.  The veteran does not currently have PTSD that is related 
to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and the service incurrence of 
bilateral hearing loss may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).

2.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  While it was impossible 
for the veteran to be provided a notification under the VCAA 
prior to the original adjudication in December 1996, because 
the VCAA did not exist at that time, the veteran has 
subsequently been provided with notification informing him 
about information and evidence not of record that would be 
necessary to substantiate his claim.  In this regard, the 
veteran has submitted private medical evidence regarding his 
claim for PTSD and has appeared at a personal hearing to 
offer testimony, as well as submitting multiple statements.  
The veteran has also been informed about information and 
evidence that the VA would seek to provide.  In this regard, 
the VA has obtained treatment records and afforded the 
veteran multiple examinations.  The veteran was also informed 
about information and evidence that he is expected to 
provide, such as information regarding any treatment he has 
received and where any additional records might be located.  
The veteran has also been requested to provide any evidence 
that is relevant to his claim, and a May 2003 statement from 
his representative does not allude to any additional evidence 
that could be obtained.  The veteran has been provided with a 
statement of the case and supplemental statements of the case 
informing him of the governing legal criteria, the evidence 
considered, and the reasons for the decisions reached.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Since the veteran has been afforded notifications regarding 
the VCAA, after the VCAA came into effect, and his appeal has 
been readjudicated following these notices with additional 
supplemental statements of the case being issued, as well as 
two remands by the Board to attempt to afford the veteran an 
additional hearing if desired, the Board concludes that the 
requirements of Pellegrini v. Principi, No. 01-944 (U. S. 
Vet. App. Jan. 13, 2004) have been met.  Since the veteran 
has been afforded multiple VA examinations and a personal 
hearing, as well as submitting medical evidence, it is 
concluded that the VA has complied with the VCAA, and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Hearing Loss

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3,309.

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's service medical records do not indicate that 
the veteran ever had hearing loss disability for VA purposes.

The report of an October 1996 VA audiology examination 
reflects that the veteran's auditory thresholds at the 
designated frequencies were, on the right, 20, 20, 20, 25, 
and 25, and on the left, were 20, 15, 15, 20, and 20.  His 
speech recognition scores were 96, bilaterally.

There is no competent medical evidence indicating that the 
veteran has hearing loss disability for VA purposes.  There 
is competent medical evidence indicating that his hearing 
loss is not severe enough to warrant service connection under 
applicable regulation.  Therefore, a preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The report of an October 1996 VA board of three psychiatric 
examiners reflects that all three had evaluated the veteran's 
claims file as well as interviewed the veteran.  It was noted 
that the veteran was not exposed to any combat during his 
service.  The diagnoses included polysubstance use disorder 
in alleged remission and the main diagnosis was antisocial 
personality disorder.  The examiners commented that it was 
the unanimous impression that there was no evidence of a 
stressor for a PTSD diagnosis.  This examination will be 
accorded very large probative weight because it was conducted 
by three separate individuals who had access to the veteran's 
complete medical records, and who clearly and unequivocally 
answered the question with respect to whether or not the 
veteran currently has PTSD.

The report of a November 1999 VA psychiatric evaluation 
reflects that the examiner reviewed the veteran's claims file 
and interviewed the veteran as well.  The diagnoses included 
polysubstance dependence in alleged remission and antisocial 
personality disorder.  This examination will be accorded 
large probative weight because, while not conducted by three 
different individuals, the examiner did have access to the 
veteran's complete medical record.

February 1998 and March 2000 reports by a private 
psychiatrist reflect that the veteran reported various 
incidents during his active service.  This private 
psychiatrist concluded that the veteran has PTSD that is 
related to traumatic events during his service.  This report 
will be accorded medium probative weight because it reflects 
that the psychiatrist examined the veteran and addressed the 
issue of whether the veteran currently has PTSD, but the 
examiner did not have access to the veteran's complete 
medical record.

A review of VA treatment records reflects impressions that do 
not include PTSD.

The veteran indicates his belief that he has PTSD, but, as a 
lay person, he is not qualified to offer a medical diagnosis 
or a medical etiology because he is not qualified to do so.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With consideration that there is competent medical evidence 
of large and very large 
probative weight against a finding that the veteran currently 
has PTSD and competent medical evidence of medium probative 
weight that supports a finding that he currently has PTSD, a 
preponderance of the evidence is against a finding that the 
veteran currently has PTSD.  Accordingly, service connection 
for PTSD is not warranted because a preponderance of the 
evidence is against a finding that he currently has PTSD.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



